Citation Nr: 1233183	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-22 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service connected Type II diabetes mellitus with bilateral peripheral neuropathy, nephropathy of the feet, and retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. He served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from March and July 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the March 2005 decision, the RO denied entitlement to service connection for hypertension. In the July 2005 decision, the RO denied entitlement to service connection for residuals of an injury to the neck, shoulders, and back.

The case was remanded for further development in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he injured his neck, back, and shoulders while serving in Vietnam when a tree fell on his head while he operated a bulldozer.

He was provided with a VA examination in October 2010.  At that time, he reported that he was seen for shoulder, back and neck pain and provided with pain medication shortly after leaving service in 1970 at the VA medical center in Syracuse, New York.  These records are not in the claims file and it does not appear that the AOJ has attempted to obtain them.  Records created or in the possession of VA are constructively of record; and VA has a duty to obtain the identified records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claim for entitlement to service connection for hypertension was remanded in order to provide the Veteran with a VA examination to determine whether his hypertension was secondary to his service-connected diabetes mellitus.  The Veteran was afforded an examination in October 2010.  

In December 2011, the Veteran's claims file was provided to the examiner in order to provide the requested opinion.  The examiner noted a baseline prior to aggravation of the Veteran's hypertension to be in February 2001, and that the current severity of his hypertension was not greater than the baseline.  However, the examiner did not explicitly consider the old version of 38 C.F.R. § 3.310 (2006) pertaining to service connection on a secondary basis.  That version of the regulation did not require that a baseline be established.

Pursuant to the Board's remand, the Veteran's Social Security Administration records and any associated medical records were requested.  However, the Social Security Administration provided only decisional documents.  It reported that there was another paper file in another location that might contain additional medical information.  It provided contact information for requesting the additional records, but there is no indication that attempts were made to obtain the additional information.  Where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get Social Security Administration records when there is no evidence that they are relevant).  The medical records related to the Social Security Administration's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's treatment at the Syracuse VA Medical Center in 1970 and 1971 neck, back and shoulder pain.

Efforts to obtain these records must continue until they are received, it is reasonably certain that they do not exist or that further efforts would be futile.

If records cannot be obtained, the Veteran should be advised of this fact, and told of the efforts made to get the records and of any further action that will be taken with regard to the claim.

2.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  The agency of original jurisdiction should note the SSA's report that there is an additional paper folder at another location.

Efforts to obtain these records must continue until they are received, it is reasonably certain that they do not exist or that further efforts would be futile.

If records cannot be obtained, the Veteran should be advised of this fact, told of the efforts made to get the records, and informed of any further action that will be taken with regard to the claim.

3.  The Veteran's claims file should be provided to the VA examiner who provided the December 2011 examination to obtain a specific opinion as to whether hypertension was aggravated by the service connected diabetes mellitus or its associated complications.  

The examiner should provide reasons for this opinion.  If the examiner is not available, another medical professional should review the claims folder, including relevant records in Virtual VA, and provide the necessary opinion.

The examiner should provide reasons for this opinion.

If further examination or testing is needed, this should be undertaken. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


